Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of August 1, 2016, amends and restates the Employment Agreement (the “Prior
Employment Agreement”) dated as of the 24th day of March, 2015 (the
“Commencement Date”), by and between MACKINAC FINANCIAL CORPORATION, a Michigan
corporation (the “Company”) and JESSE DEERING (the “Executive”) in its entirety.

 

BACKGROUND

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to employ the Executive
as an officer of the Company and its subsidiary bank, mBank (“mBank”).  The
Company and the Executive desire to enter into this Agreement to set forth the
terms and conditions of such employment relationship.  This Agreement shall
represent the entire understanding and agreement between the parties with
respect to the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

TERMS AND CONDITIONS

 

1.                                      EMPLOYMENT PERIOD.  The Company hereby
agrees to continue the Executive in its employ, and the Executive hereby agrees
to remain in the employ of the Company, subject to the terms and conditions of
this Agreement, for the period commencing on the Commencement Date and ending on
the third anniversary of the Commencement Date (the “Initial Term”).  The term
of this Agreement will automatically be renewed for a term of one (1) year
(each, a “Renewal Term”) at the end of the Initial Term and at the end of each
Renewal Term thereafter, provided that (a) the Executive notifies the Board of
such renewal at least one hundred eighty (180) days prior (the “Renewal Date”)
to the expiration of the Initial Term or any Renewal Term and (b) the Board does
not notify the Executive of its intention not to renew this Agreement on or
prior to the Renewal Date.  For purposes of this Agreement, “Employment Period”
includes the Initial Term and any Renewal Term(s) thereafter.  Notwithstanding
the foregoing, in the event of a Change in Control, the date the Change in
Control occurs shall become the Commencement Date for all purposes thereafter,
and each Change in Control thereafter shall result in a new Commencement Date on
the date of the latest Change in Control.

 

2.                                      TERMS OF EMPLOYMENT.

 

(a)                                 Position and Duties.

 

(i)                                    During the Employment Period, the
Executive shall serve as the Chief Financial Officer of the Company and mBank,
and in such other position or positions with the Company and its subsidiaries as
are consistent with the Executive’s position as Chief Financial Officer, and
shall have such duties and responsibilities as are assigned to the Executive by
the Board.  The Executive agrees to serve as a member of the Board, if elected
to serve in such position during the Employment Period.

 

1

--------------------------------------------------------------------------------


 

(ii)                                During the Employment Period, and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote full business time, energy, skills and attention to
the business and affairs of the Company, to discharge the responsibilities
assigned to the Executive hereunder, and to use the Executive’s reasonable best
efforts to perform faithfully and efficiently such responsibilities.  During the
Employment Period it shall not be a violation of this Agreement for the
Executive to: (A) serve on corporate, civic or charitable boards or committees;
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions; and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

 

(b)                                 Compensation.

 

(i)                                    Base Salary.  During the Employment
Period, the Executive shall receive an annual base salary at least equal to One
Hundred Seventy-Six Thousand Three Hundred Thirty-Three Dollars ($176,333.00)
(the “Annual Base Salary”), which shall be paid in accordance with the Company’s
normal payroll practices for senior executive officers of the Company as in
effect from time to time.  During the Employment Period, the Compensation
Committee of the Board (the “Compensation Committee”) will review the Annual
Base Salary at least annually.  Any increase in the Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement.  The Annual Base Salary shall not be reduced after any such increase
(unless otherwise agreed to by the Executive) and the term “Annual Base Salary”
as utilized in this Agreement shall refer to the Annual Base Salary as so
increased or adjusted.

 

(ii)                                Annual Bonus.  In addition to the Annual
Base Salary, for each fiscal year ending during the Employment Period, the
Executive shall be eligible for an annual cash bonus, as determined by the
Compensation Committee (the “Annual Bonus”).  Each such Annual Bonus awarded to
the Executive shall be paid, unless the Company’s audit has been delayed, on the
date the Company’s independent registered public accounting firm signs its audit
report on the Company’s financial statements for the year for which the Annual
Bonus is awarded.

 

(iii)                            Long-Term Incentive Compensation.  During the
Employment Period, the Executive shall be entitled to participate in any stock
option, performance share, performance unit or other equity based long-term
incentive compensation plan, program or arrangement (the “Plans”) generally made
available to senior executive officers of the Company, on substantially the same
terms and conditions as generally apply to such other officers, except that the
size of the awards made to the Executive shall reflect the Executive’s position
with the Company and the Board’s views.

 

(iv)                             Welfare Benefit Plans.  During the Employment
Period, the Executive and/or the Executive’s family, as the case may be, shall
be eligible for participation in, and shall receive all benefits under, welfare
benefit plans, practices, policies and programs provided by the Company and its
affiliated companies (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident

 

2

--------------------------------------------------------------------------------


 

insurance plans and programs) to the extent available generally or to other
senior executive officers of the Company.

 

(v)                                 Expenses.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Executive in accordance with the plans, practices,
policies and programs of the Company, as approved by the Board.

 

(vi)                             Relocation.  If the Executive is directed by
the Company to relocate the Executive’s principal office to a location
twenty-five (25) miles or more from Birmingham, Michigan (the “Relocation
Directive”): (A) the Company shall pay the Executive’s reasonable relocation
costs; and (B) if requested by the Executive, within sixty (60) days of the
Relocation Directive, the Company shall purchase the Executive’s principal
residence for its appraised fair market value and otherwise cover all costs
associated with such purchase, including, without limitation, the cost of such
appraisal; provided, however, that in the event the Executive requests the
Company to purchase the Executive’s principal residence, the Executive will not
be entitled to terminate the Executive’s employment for Good Reason resulting
from such Relocation Directive.

 

(vii)                         Vacation.  During the Employment Period, the
Executive shall be eligible for participation in, and shall receive all benefits
under, vacation programs provided by the Company and its affiliated companies to
the extent available generally or to other senior executive officers of the
Company.

 

(c)                                  Recoupment of Unearned Incentive
Compensation.  Unless otherwise waived by the Company, if the Board, or an
appropriate committee thereof, determines that any fraud, gross negligence, or
intentional misconduct by the Executive is a significant contributing factor to
the Company having to restate all or a portion of its financial statements, the
Board or committee may require reimbursement of any bonus or incentive
compensation paid to the Executive if and to the extent that (i) the amount of
incentive compensation was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, (ii) the
Executive engaged in any fraud or misconduct that caused or significantly
contributed to the need for the restatement, and (iii) the amount of the bonus
or incentive compensation that would have been awarded to the Executive had the
financial results been properly reported would have been lower than the amount
actually awarded.

 

3

--------------------------------------------------------------------------------


 

3.                                      TERMINATION OF EMPLOYMENT.

 

(a)                                 Notwithstanding Section 1, the Employment
Period shall end upon the earliest to occur of (i) the Executive’s death, (ii) a
Termination due to Disability, (iii) a Termination for Cause, (iv) the
Termination Date specified in connection with any exercise by the Company of its
Termination Right or (v) a Termination for Good Reason.  If the Employment
Period terminates as of a date specified under this Section 3, the Executive
agrees that, upon written request from the Company, the Executive shall resign
from any and all positions the Executive holds with the Company and any of its
subsidiaries and affiliates, effective immediately following receipt of such
request from the Company (or at such later date as the Company may specify).

 

(b)                                 This Agreement may be terminated by the
Executive at any time upon sixty (60) days prior written notice to the Company
or upon such shorter period as may be agreed upon between the Executive and the
Board.  In the event of such termination, the Company shall be obligated only to
continue to pay the Executive’s salary and provide other benefits provided by
this Agreement up to the date of such termination.

 

(c)                                  Benefits Payable Under Termination.

 

(i)                                    In the event of the Executive’s death
during the Employment Period or a Termination due to Disability, the Company
shall provide the Executive or the Executive’s beneficiaries or legal
representatives with the Unconditional Entitlements, including, but not limited
to, any such Unconditional Entitlements that are or become payable under any
Company plan, policy, practice or program or any contract or agreement with the
Company by reason of the Executive’s death or Termination due to Disability.

 

(ii)                                In the event of the Executive’s Termination
for Cause, the Company shall provide the Executive with the Unconditional
Entitlements.

 

(iii)                            In the event of a Termination for Good Reason
or the exercise by the Company of its Termination Right, the Company shall
provide the Executive with: (A) the Unconditional Entitlements; and (B) the
Conditional Benefits, provided that the Executive delivers to the Company and
does not revoke a general release of claims in favor of the Company, mBank and
certain related parties in substantially the form attached hereto as EXHIBIT A.
Such release shall be executed and delivered by the Executive within thirty
(30) days following the Termination Date, and may be revoked by the Executive
within seven (7) days following delivery of such release (the “Effective Release
Date”). In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by the Executive as
a result of employment by a subsequent employer.

 

(d)                                 Unconditional Entitlements.  For purposes of
this Agreement, the “Unconditional Entitlements” to which the Executive may
become entitled under Section 3(c) are as follows:

 

4

--------------------------------------------------------------------------------


 

(i)                                    Earned Amounts.  The Earned Compensation
shall be paid within thirty (30) days following the termination of the
Executive’s employment hereunder, or if any part thereof constitutes a bonus
which is subject to or conditioned upon any performance conditions, within
thirty (30) days following the determination that such conditions have been met,
provided that in no event shall the bonus be paid later than ninety (90) days
following the Executive’s termination of employment.

 

(ii)                                Benefits.  All benefits payable to the
Executive under any employee benefit plans (including, without limitation any
pension plans or 401(k) plans) of the Company or any of its affiliates
applicable to the Executive at the time of termination of the Executive’s
employment with the Company and all amounts and benefits (other than the
Conditional Benefits) which are vested or which the Executive is otherwise
entitled to receive under the terms of or in accordance with any plan, policy,
practice or program of, or any contract or agreement with, the Company, at or
subsequent to the date of the Executive’s termination without regard to the
performance by the Executive of further services or the resolution of a
contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of the
Executive’s employment with the Company.

 

(iii)                            Indemnities.  Any right which the Executive may
have to claim a defense and/or indemnity for liabilities to or claims asserted
by third parties in connection with the Executive’s activities as an officer,
director or employee of the Company shall be unaffected by the Executive’s
termination of employment and shall remain in effect in accordance with its
terms.

 

(iv)                             Medical Coverage.  The Executive shall be
entitled to such continuation of health care coverage as is required under, and
in accordance with, applicable law or otherwise provided in accordance with the
Company’s policies.  The Executive shall be notified in writing of the
Executive’s rights to continue such coverage after the termination of the
Executive’s employment pursuant to this Section 3(d)(iv), provided that the
Executive timely complies with the conditions to continue such coverage.  The
Executive understands and acknowledges that the Executive is responsible to make
all payments required for any such continued health care coverage that the
Executive may choose to receive.

 

(v)                                 Business Expenses.  The Executive shall be
entitled to reimbursement, in accordance with the Company’s policies regarding
expense reimbursement as in effect from time to time, for all business expenses
incurred by the Executive prior to the date of termination of the Executive’s
employment.

 

(vi)                             Stock Options/Equity Awards.  Except to the
extent additional rights are provided upon the Executive’s qualifying to receive
the Conditional Benefits, the Executive’s rights with respect to any stock
options and/or other equity awards granted to the Executive by the Company shall
be governed by the terms and provisions of the plans (including plan rules) and
award agreements pursuant to which such stock options and equity awards were
awarded, as in effect at the date of termination of the Executive’s employment.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Conditional Benefits.  For purposes of this
Agreement, the “Conditional Benefits” to which the Executive may become entitled
are as follows:

 

(i)                                    Severance Amount.  The Company shall pay
the Executive a lump sum amount equal to the Severance Amount on the Effective
Release Date.

 

(ii)                                Stock Options.  All of the Executive’s stock
options shall fully and immediately vest and become exercisable.  Once
exercisable, all stock options shall remain exercisable until the stock option
termination date.  All of the Executive’s stock options that were vested and
exercisable or become vested and exercisable at the Termination Date shall
remain exercisable until the expiration date of such stock options.  Except as
otherwise expressly provided herein, all stock options shall continue to be
subject to the Original Stock Option Award Documents.

 

(iii)                            Equity Awards.  Any restrictive stock or other
equity award subject to vesting shall fully and immediately vest to the extent
not already vested.  Except as otherwise expressly provided herein, all such
restricted stock or other equity awards shall be subject to, and administered in
accordance with, the Original Award Documents.

 

(iv)                             Pro-Rated Current Year Bonus.  The Company
shall pay the Executive a pro rata annual bonus for the year in which the
Termination Date occurs, determined on the basis of an assumed full-year target
bonus (as determined by the Compensation Committee of the Board) and the number
of days in the applicable fiscal year occurring on or before the Termination
Date.  Such pro-rata current year bonus shall be paid no later than the later of
(A) two and a half (2 ½) months after the end of the Executive’s tax year in
which the Termination Date occurs and (B) two and a half (2 ½) months after the
end of the Company’s tax year in which the Termination Date occurs.

 

(v)                                 Health Benefit Coverage.  The Executive
shall be entitled to participate in the Company’s health care benefit plan at
the Company’s expense for an eighteen (18)-month period after the Termination
Date or, in the event such participation is not permitted, a cash payment equal
to the value of the benefit excluded payable in monthly installments over such
eighteen (18)-month period; provided, however, that in the event the Executive
obtains other employment and is eligible to participate in the health plan of
the Executive’s new employer, any benefits provided under the Company’s health
benefit plan shall be secondary to the benefits provided under the health
benefit plan of the Executive’s new employer.

 

(vi)                             Additional Distribution Rules.  Notwithstanding
any other payment date or schedule provided in this Agreement to the contrary,
if the Executive is deemed on the date of termination of the Executive’s
employment to be a “specified employee” within the meaning of that term under
Section 409A of the Code and the regulations thereunder (“Section 409A”), then
each of the following shall apply:

 

(A)                               With regard to any payment that is considered
“nonqualified deferred compensation” under Section 409A payable on account of
and within six (6) months after a “separation from service” (within the meaning
of Section 409A and as provided in Section 3(h) of this Agreement), such payment
shall instead be made on the date

 

6

--------------------------------------------------------------------------------


 

which is the earlier of (1) the expiration of the six (6)-month period measured
from the date of the Executive’s “separation from service,” and (2) the date of
the Executive’s death (the “Delay Period”) to the extent required under
Section 409A.  Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 3(e)(vi) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid to the Executive in a lump sum, and all remaining payments due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein; and

 

(B)                               To the extent that benefits to be provided
during the Delay Period are considered “nonqualified deferred compensation”
under Section 409A provided on account of a “separation from service,” the
Executive shall pay the cost of such benefits during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid or reimbursed by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to the
Executive, for the Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be paid, reimbursed or
provided by the Company in accordance with the procedures specified herein.

 

The foregoing provisions of this Section 3(e)(vi) shall not apply to any
payments or benefits that are excluded from the definition of “nonqualified
deferred compensation” under Section 409A, including, without limitation,
payments excluded from the definition of “nonqualified deferred compensation” on
account of being separation pay due to an involuntary separation from service
under Treasury Regulation 1.409A-1(b)(9)(iii).

 

(f)                                   Definitions.  For purposes of this
Agreement, the following terms shall have the meanings ascribed to them below:

 

(i)                                    “Affiliate” means any corporation,
partnership, limited liability company, trust or other entity which directly, or
indirectly through one or more intermediaries, controls, is under common control
with, or is controlled by, the Company.

 

(ii)                                “Change in Control” means the first
occurrence of any of the following:

 

(A)                               any Person acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities of the
Company representing forty percent (40%) or more of the combined Voting Power of
the Company’s securities;

 

(B)                               within any twenty-four (24)-month period, the
persons who were directors of the Company at the beginning of such period (the
“Incumbent Directors”) cease to constitute at least a majority of the Board or
the board of directors of any successor to the Company; provided that any
director elected or nominated for election to the Board by a majority of the
Incumbent Directors still in office shall be deemed to be an Incumbent Director
for purposes of this subclause 3(f)(ii)(B);

 

(C)                               the effective date of the consummation of any
merger, consolidation, share exchange, division, sale or other disposition of
all or substantially all of the

 

7

--------------------------------------------------------------------------------


 

assets of the Company (a “Corporate Event”), if immediately following the
consummation of such Corporate Event those Persons who were shareholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (1) in the case of a merger or
consolidation, the surviving or resulting corporation or (2) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than forty percent (40%) of the consolidated assets of the Company
immediately prior to such Corporate Event;

 

(D)                               the approval by the shareholders of the
Company of a plan of liquidation with respect to the Company; or

 

(E)                               the occurrence of any other event which the
Board declares to be a Change in Control.

 

(iii)                            “Code” means the Internal Revenue Code of 1986,
as amended.

 

(iv)                             “Earned Compensation” means the sum of: (A) any
Annual Base Salary earned, but unpaid, for services rendered to the Company on
or prior to the date on which the Employment Period ends pursuant to
Section 3(a) (but excluding any salary and interest accrued thereon, the payment
of which has been deferred); and (B) if the Executive’s employment terminates
due to the Executive’s death or in a Termination due to Disability or a
Termination for Good Reason or due to the Company’s exercise of its Termination
Right, in any case, after the end of a fiscal year, but before the Annual Bonus
payable for services rendered in such fiscal year has been paid, the Annual
Bonus that would have been payable to the Executive for such completed fiscal
year in accordance with Section 2(b)(ii).

 

(v)                                 “Original Stock Option Award Documents”
means, with respect to any stock option, the terms and provisions of the award
agreement and plan pursuant to which such stock option was granted, each as in
effect on the Termination Date.

 

(vi)                             “Original Award Documents” means, with respect
to any restricted stock or other equity award, the terms and provisions of the
award agreement related to, and the plan governing, such restricted stock or
other equity award, each as in effect on the Termination Date.

 

(vii)                         “Person” shall have the same meaning as ascribed
to such term in Section 3(a)(9) of the Exchange Act, as supplemented by
Section 13(d)(3) of the Exchange Act, and shall include any group (within the
meaning of Rule 13d-5(b) under the Exchange Act); provided that Person shall not
include (A) the Company or any of its Affiliates, or (B) any employee benefit
plan (including an employee stock ownership plan) sponsored by the Company or
any of its Affiliates.

 

(viii)                     “Severance Amount” means an amount equal to the
aggregate Annual Base Salary which would have been earned by the Executive under
this Agreement (including any scheduled increase therein) for the eighteen
(18)-month period commencing on the day after the Termination Date.

 

8

--------------------------------------------------------------------------------


 

(ix)                             “Termination for Cause” means a termination of
the Executive’s employment by the Company due to the Executive’s (A) gross
negligence, (B) gross misconduct, (C) willful nonfeasance or (D) willful
material breach of this Agreement (each of (A), (B), (C) and (D), “Cause”),
which termination may be effected (y) immediately upon notice from the Company
if the Company shall reasonably and in good faith determine that the conduct or
cause specified in such notice is not curable (it being understood that such
notice shall describe in reasonable detail the conduct or cause giving rise to
such notice and shall state the reason(s) why the Company has determined that
such conduct or cause is not curable); or (z) upon twenty (20) business days
notice from the Company, if the Company shall reasonably and in good faith
determine that the conduct or cause specified in such notice is curable (it
being understood that such notice shall describe in reasonable detail the
conduct or cause giving rise to such notice and shall state the reason(s) why
the Company has determined that such conduct or cause is curable and what steps
the Company believes should or could be taken to cure such conduct or cause).

 

(x)                                 “Termination Date” means the earlier to
occur of (A) the date the Company specifies in writing to the Executive in
connection with the exercise of its Termination Right or (B) the date the
Executive specifies in writing to the Company in connection with any notice to
effect a Termination for Good Reason.

 

(xi)                             “Termination due to Disability” means a
termination of the Executive’s employment by the Company because the Executive
has been incapable, after reasonable accommodation, of substantially fulfilling
the positions, duties, responsibilities and obligations set forth in this
Agreement because of physical, mental or emotional incapacity resulting from
injury, sickness or disease for a period of (A) six (6) consecutive months or
(B) an aggregate of nine (9) months (whether or not consecutive) in any twelve
(12)-month period.  Any question as to the existence, extent or potentiality of
the Executive’s disability shall be determined by a qualified physician selected
by the Company with the consent of the Executive, which consent shall not be
unreasonably withheld.  The Executive or the Executive’s legal representatives
or any adult member of the Executive’s immediate family shall have the right to
present to such physician such information and arguments as to the Executive’s
disability as he, she or they deem appropriate, including the opinion of the
Executive’s personal physician.

 

(xii)                         “Termination for Good Reason” means a termination
of the Executive’s employment by the Executive within thirty (30) days of the
Company’s failure to cure, in accordance with the procedures set forth below,
any of the following events (each, “Good Reason”): (A) a reduction in any of the
Executive’s compensation rights hereunder (that is, the Annual Base Salary), it
being understood that any reduction in the Annual Base Salary agreed to by the
Executive would not be a reduction in such compensation rights; (B) the removal
of the Executive by the Company from the position of Chief Financial Officer;
(C) a material reduction in the Executive’s duties and responsibilities as in
effect immediately prior to such reduction; (D) the relocation of the
Executive’s principal office to a location that is more than fifty (50) miles
outside of Birmingham, Michigan; or (E) a material breach of any material
provision of this Agreement by the Company.  Notwithstanding the foregoing, a
termination shall not be treated as a Termination for Good Reason (y) if the
Executive shall have consented in writing to the occurrence of the event giving
rise to the claim of Termination for Good Reason, or (z) unless the Executive
shall have delivered a written notice to the Board within forty-five (45) days
of the Executive’s having actual knowledge of the occurrence of one of such

 

9

--------------------------------------------------------------------------------


 

events stating that the Executive intends to terminate the Executive’s
employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within twenty-one (21) days of the Company’s receipt of such notice.

 

(xiii)       “Termination Right” means the right of the Company, in its sole,
absolute and unfettered discretion, to terminate the Executive’s employment
under this Agreement for any reason or no reason whatsoever.  For the avoidance
of doubt, any Termination for Cause effected by the Company shall not constitute
exercise of its Termination Right.

 

(xiv)       “Voting Power” means such number of Voting Securities as shall
enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company.

 

(xv)         “Voting Securities” means all securities entitling the holders
thereof to vote in an annual election of directors of a company.

 

(g)           Conflict with Plans.  As permitted under the terms of the
applicable Plans, the Company and the Executive agree that the definitions of
Termination for Cause or Termination for Good Reason set forth in this Section 3
shall apply in place of any similar definition or comparable concept applicable
under either of the Plans (or any similar definition in any successor plan).

 

(h)           Section 409A.  It is intended that payments and benefits under
this Agreement either be excluded from or comply with the requirements of
Section 409A and the guidance issued thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted consistent with such
intent.  In the event that any provision of this Agreement is subject to but
fails to comply with Section 409A, the Company may revise the terms of the
provision to correct such noncompliance to the extent permitted under any
guidance, procedure or other method promulgated by the Internal Revenue Service
now or in the future or otherwise available that provides for such correction as
a means to avoid or mitigate any taxes, interest or penalties that would
otherwise be incurred by the Executive on account of such noncompliance. 
Provided, however, that in no event whatsoever shall the Company be liable for
any additional tax, interest or penalty imposed upon or other detriment suffered
by the Executive under Section 409A or damages for failing to comply with
Section 409A.  Solely for purposes of determining the time and form of payments
due the Executive under this Agreement (including any payments due under
Sections 3(c) or 5) or otherwise in connection with the Executive’s termination
of employment with the Company, the Executive shall not be deemed to have
incurred a termination of employment unless and until the Executive shall incur
a “separation from service” within the meaning of Section 409A.  The parties
agree, as permitted in accordance with the final regulations thereunder, a
“separation from service” shall occur when the Executive and the Company
reasonably anticipate that the Executive’s level of bona fide services for the
Company (whether as an employee or an independent contractor) will permanently
decrease to no more than forty percent (40%) of the average level of bona fide
services performed by the Executive for the Company over the immediately
preceding thirty-six (36) months.  The determination of whether and when a
separation from service has occurred shall be made in accordance with this

 

10

--------------------------------------------------------------------------------


 

subparagraph and in a manner consistent with Treasury Regulation
Section 1.409A-1(h).  All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that:
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year;
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.  For purposes of Section 409A,
the Executive’s right to any installment payment under this Agreement shall be
treated as a right to receive a series of separate and distinct payments. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ninety (90)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

4.             EXECUTIVE REMEDY.  The Executive shall be under no obligation to
seek other employment or other engagement of the Executive’s services.  The
Executive acknowledges and agrees that the payment and rights provided under
Section 3 are fair and reasonable, and are the Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for termination of
the Executive’s employment by the Company upon exercise of its Termination Right
pursuant to this Agreement or upon a Termination for Good Reason.

 

5.             ADDITIONAL PAYMENTS FOLLOWING A CHANGE IN CONTROL.

 

(a)           If, during the Employment Period, the Company shall terminate the
Executive’s employment other than due to the Executive’s death, a Termination
for Cause, a Termination due to Disability or if the Executive shall effect a
Termination for Good Reason in any case either (x) within two (2) years after a
Change in Control or (y) within six (6) months before a Change in Control in
contemplation of such Change in Control and with the purpose of avoiding the
effect of this Agreement had such termination occurred after such Change in
Control:

 

(i)            the Company shall pay to the Executive, in a lump sum in cash
within thirty (30) days after the date of termination, the aggregate of the
following amounts:

 

(A)          the Unconditional Entitlements; and

 

(B)          an amount equal to the product of two (2) times the Annual Base
Salary.

 

(ii)           the Company shall provide the Executive the Conditional Benefits
minus the Severance Amount and the pro-rated current year bonus.

 

(b)           In the event that the aggregate of all payments or benefits made
or provided to the Executive under this Agreement and under all other plans,
programs or arrangements of the Company (the “Aggregate Payment”) constitutes a
parachute payment, as

 

11

--------------------------------------------------------------------------------


 

such term is defined in Section 280G(b)(2) of the Code (a “Parachute Payment”),
such payments and benefits shall be reduced or eliminated, as determined by the
Company, in the following order:  (i) any cash payments, (ii) any taxable
benefits, (iii) any nontaxable benefits, and (iv) any vesting or accelerated
delivery of equity awards, in each case in reverse order beginning with the
payments or benefits that are to be paid the farthest in time from the date that
triggers the applicable excise tax, until the amount of the remaining Aggregate
Payment is one dollar less than the amount that would constitute a Parachute
Payment.  The determination of whether the Aggregate Payment constitutes a
Parachute Payment and, if so, the amount to be paid to the Executive and the
time of payment pursuant to this Section 5(b) shall be made by an independent
accounting firm (the “Accounting Firm”) selected by the Company prior to the
Change in Control.  The Accounting Firm shall be a nationally recognized United
States public accounting firm which has not, during the two (2) years preceding
the date of its selection, acted in any way on behalf of (y) the Company or any
affiliate thereof or (z) the Executive.  The covenants set forth in Sections 6
through 8 have substantial value to the Company and a portion of the Aggregate
Payment made to the Executive under this Agreement is in consideration of such
services.  For purposes of calculating any Parachute Payment, the Accounting
Firm will consider the fair market value of such covenants in determining the
amount of the Aggregate Payment that shall not be considered part of a Parachute
Payment.

 

(c)           The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

6.             CONFIDENTIALITY.

 

(a)           Confidentiality.  Without the prior written consent of the
Company, except (y) as reasonably necessary in the course of carrying out the
Executive’s duties hereunder or (z) to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency, the Executive shall not disclose any Confidential Information
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of the Executive’s breach of this Section 6(a)).  The term “Confidential
Information” shall include, but shall not be limited to: (i) the identities of
the existing and prospective customers or clients of the Company and its
Affiliates, including names, addresses, credit status, and pricing levels;
(ii) the buying and selling habits and customs of existing and prospective
customers or clients of the Company and its Affiliates; (iii) financial
information about the Company and its

 

12

--------------------------------------------------------------------------------


 

Affiliates; (iv) product and systems specifications, concepts for new or
improved products and other product or systems data; (v) the identities of, and
special skills possessed by, employees of the Company and its Affiliates;
(vi) the identities of and pricing information about the suppliers and vendors
of the Company and its Affiliates; (vii) training programs developed by the
Company or its Affiliates; (viii) pricing studies, information and analyses;
(ix) current and prospective products and inventories; (x) financial models,
business projections and market studies; (xi) the financial results and business
conditions of the Company and its Affiliates; (xii) business plans and
strategies of the Company and its Affiliates; (xiii) special processes,
procedures, and services of suppliers and vendors of the Company and its
Affiliates; and (xiv) computer programs and software developed by the Company or
its Affiliates.

 

(b)           Company Property.  Promptly following the Executive’s termination
of employment, the Executive shall return to the Company all property of the
Company, and all copies thereof in the Executive’s possession or under the
Executive’s control, except that the Executive may retain the Executive’s
personal notes, diaries, rolodexes, mobile devices, calendars and correspondence
of a personal nature.

 

7.             NONCOMPETITION.  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, in view of the Executive’s importance to
the success of the Company and mBank, the Executive and the Company agree that
the Company and mBank would likely suffer significant harm from the Executive’s
competing with the Company or mBank during the Executive’s term of employment
and for some period of time thereafter. Accordingly, the Executive agrees that
the Executive shall not engage in competitive activities while employed by the
Company or mBank and, in the event the Executive’s employment is terminated
without Good Reason by the Executive or with or without Cause by the Company
pursuant to this Agreement, during the Restricted Period.  The Executive shall
be deemed to engage in competitive activities if the Executive shall, without
the prior written consent of the Company, (a) within a twenty-five (25) mile
radius of the main office or any branch office of mBank, render services
directly or indirectly, as an employee, officer, director, partner, or
otherwise, for any organization or enterprise which competes directly or
indirectly with the business of the Company or any of its affiliates in
providing financial products or services (including, without limitation,
banking, insurance or securities products or services) to consumers and
businesses, or (b) directly or indirectly acquire any financial or beneficial
interest in (except as provided in the next sentence) any organization which
conducts or is otherwise engaged in a business or enterprise within a
twenty-five (25) mile radius of the main office or any branch office of mBank,
which competes directly or indirectly with the business of the Company or mBank
or any of their affiliates in providing financial products or services
(including, without limitation, banking, insurance or securities products or
services) to consumers and businesses. Notwithstanding the preceding sentence,
the Executive shall not be prohibited from owning less than five percent (5%) of
any publicly traded corporation whether or not such corporation is in
competition with the Company. For purposes hereof, the term “Restricted Period”
shall equal eighteen (18) months from the date of termination.

 

8.             NON-SOLICITATION.  For a period of eighteen (18) months following
the date of termination of employment, the Executive shall not, directly or
indirectly, for or on behalf of either the Executive or any other financial
institution:  (a) induce or attempt to induce any employee of the Company or
mBank to leave the employ of the Company or mBank; (b) in any

 

13

--------------------------------------------------------------------------------


 

way interfere with the relationship between the Company or mBank and any
employee of the Company or mBank; (c) employ, or otherwise engage as an
employee, independent contractor or otherwise, any employee of the Company or
mBank; or (d) induce or attempt to induce any customer, supplier, licensee, or
business relation of the Company or mBank to cease doing business with the
Company or mBank or in any way interfere with a relationship between the Company
or mBank and any customer, supplier, licensee or business relation of the
Company or mBank.

 

9.             SUCCESSORS.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any party acting in the form of a
receiver or trustee capacity.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

10.          REGULATORY PROVISIONS.

 

(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Company’s or mBank’s affairs
pursuant to notice (the “FDIA Notice”) served under Section 8(e)(3) or
Section 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §§1818(e)(3) and
1818(g)(1)) (the “FDIA”), the Company’s obligations under this Agreement will be
suspended as of the date of service of the FDIA Notice, unless stayed by
appropriate proceedings.

 

(b)           If the charges in the FDIA Notice are dismissed, the Company may,
in its discretion:  (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

(c)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Company’s or mBank’s affairs
by an order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12
U.S.C. §§1818(e)(4) and (g)(1)), all obligations of the Company under this
Agreement will terminate as of the effective date of the order, but vested
rights of the Executive and the Company as of the date of termination will not
be affected.

 

14

--------------------------------------------------------------------------------


 

(d)           If the Company or mBank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement will terminate as of the date of default, but vested rights of the
Executive and the Company as of the date of default will not be affected.

 

(e)           Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon such payments’ compliance with
Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.

 

11.          MISCELLANEOUS.

 

(a)           This Agreement shall be construed in accordance with, and governed
by, the laws of the State of Michigan, without regard to the conflicts of law
rules of such state. Each of the parties hereto (i) consents to submit itself to
the personal jurisdiction of the courts of the State of Michigan or any federal
court with subject matter jurisdiction located in the Western District of
Michigan (and any appeals court therefrom) in the event any dispute arises out
of this Agreement or any transaction contemplated hereby, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not bring
any action relating to this Agreement or any transaction contemplated hereby in
any court other than such courts.

 

(b)           The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

(c)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

Jesse Deering

 

[address]

 

[address]

 

 

If to the Company:

Mackinac Financial Corporation

 

Attention: Lead Director of the Board of Directors

 

130 S Cedar Street

 

Manistique, MI 49854-0369

 

 

with a copy to:

Honigman Miller Schwartz and Cohn LLP

 

Attention: Phillip D. Torrence, Esq.

 

350 East Michigan Avenue, Suite 300

 

Kalamazoo, MI 49007-3800

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(d)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(e)           The Company hereby agrees to indemnify the Executive and hold the
Executive harmless to the extent provided under the Articles of Incorporation
and the By-Laws of the Company, as each may be amended from time to time, and
the Indemnification Agreement between the Company and the Executive, as it may
be amended from time to time, against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Executive’s
good faith performance of the Executive’s duties and obligations with the
Company. This obligation shall survive the Employment Period. Notwithstanding
the foregoing, the Executive’s right to indemnification pursuant to this
Section 11(e) shall be made ineffective as necessary to ensure compliance with
12 C.F.R. Part 359.

 

(f)            From and after the Commencement Date, the Company shall cover the
Executive under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other executive officers and
directors.

 

(g)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(h)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the executive to effect a Termination for Good Reason
shall not be deemed to be a waiver of such provision of right or any other
provision or right of this Agreement.

 

(i)            This Agreement, and all agreements, documents, instruments,
schedules, exhibits or certificates prepared in connection herewith, represent
the entire understanding and agreement between the parties with respect to the
subject matter hereof, supersede all prior agreements or negotiations between
such parties, including, without limitation, the Prior Employment Agreement, and
may be amended, supplemented or changed only by an agreement in writing which
makes specific reference to this Agreement or the agreement or document
delivered pursuant hereto, as the case may be, and which is signed by the party
against whom enforcement of any such amendment, supplement or modification is
sought.

 

SIGNATURES ON THE FOLLOWING PAGE

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

THE EXECUTIVE:

 

THE COMPANY:

 

 

 

 

 

MACKINAC FINANCIAL CORPORATION

 

 

 

/s/ Jesse Deering

 

By:

/s/ Paul D. Tobias

JESSE DEERING

 

Name: 

Paul D. Tobias

 

 

Title:

CEO and Chairman

 

SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WAIVER AND RELEASE

 

PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS AGREEMENT AND
RELEASE IS EXECUTED BY THE COMPANY AND THE EXECUTIVE.

 

1.             For and in consideration of the payments and other benefits due
to [Name] (the “Executive”) pursuant to that certain Employment Agreement (the
“Employment Agreement”) dated                (the “Effective Date”), by and
between MACKINAC FINANCIAL CORPORATION, a Michigan corporation (the “Company”),
and the Executive, and for other good and valuable consideration, including the
mutual promises made herein, the Executive and the Company irrevocably and
unconditionally release and forever discharge each other and each and all of
their present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, members, and each of their successors
and assigns, and all persons acting by, through, under or in concert with it,
and in each case individually and in their official capacities (collectively,
the “Released Parties”), from any and all charges, complaints, grievances,
claims and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”) which
either party at any time heretofore had or claimed to have or which either party
may have or claim to have regarding events that have occurred up to and
including the date of the execution of this Release, including, without
limitation, any and all claims related, in any manner, to the Executive’s
employment or the termination thereof. In particular, each party understands and
agrees that the parties’ release includes, without limitation, all matters
arising under any federal, state, or local law, including civil rights laws and
regulations prohibiting employment discrimination on the basis of race, color,
religion, age, sex, national origin, ancestry, disability, medical condition,
veteran status, marital status and sexual orientation, or any other
characteristic protected by federal, state or local law including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act of 1990, as amended, the Americans with Disabilities Act,
the Rehabilitation Act, the Occupational Safety and Health Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, as
amended (except as to vested retirement benefits, if any), the Worker Adjustment
and Retraining Notification Act, federal and state wage and hour laws, or any
common law, public policy, contract (whether oral or written, express or
implied) or tort law, or any other federal, state or local law, regulation,
ordinance or rule having any bearing whatsoever.

 

2.             The Executive must sign and return this Release to the Company on
or before the thirtieth (30th) day following the Termination Date (as defined in
the Employment Agreement). The Executive can revoke this Release on or before
the seventh (7th) day following the date of delivery of this Release to the
Company, by sending written notification of the Executive’s intent to revoke
this Release to the Company.  This Release shall not become effective or
enforceable until the seven (7)-day revocation period has expired.  All
correspondence pursuant to this Section 2 must be sent to the attention of the

 

EXHIBIT A - 1

--------------------------------------------------------------------------------


 

Corporate Secretary at 130 S Cedar Street, Manistique, MI  49854-0369 by
personal delivery or guaranteed overnight delivery.

 

3.             The Executive and the Company acknowledge that they may have
sustained losses that are currently unknown or unsuspected, and that such
damages or losses could give rise to additional causes of action, claims,
demands and debts in the future. Nevertheless, the Executive and the Company
each acknowledge that this Release has been agreed upon in light of this
realization and, being fully aware of this situation, the Executive and the
Company nevertheless intend to release each other from any and all such unknown
claims, including damages which are unknown or unanticipated. The parties
understand the word “claims” to include all actions, claims, and grievances,
whether actual or potential, known or unknown, and specifically but not
exclusively all claims arising out of the Executive’s employment and the
termination thereof. All such “claims” (including related attorneys’ fees and
costs) are forever barred by this Release and without regard to whether those
claims are based on any alleged breach of a duty arising in a statute, contract,
or tort; any alleged unlawful act, including, without limitation, age
discrimination; any other claim or cause of action; and regardless of the forum
in which it might be brought.

 

4.             Notwithstanding anything else herein to the contrary, this
Release shall not affect, and the Executive and the Company, as applicable, do
not waive or release: (a) rights to indemnification the Executive may have under
(i) applicable law, (ii) any other agreement between the Executive and a
Released Party and (iii) as an insured under any director’s and officer’s
liability or other insurance policy now or previously in force; (b) any right
the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and any of the Company or its affiliates or
subsidiaries (collectively, the “Affiliated Entities”) are or may be jointly
responsible; (c) the Executive’s rights to benefits and payments under any stock
options, restricted stock, restricted stock units or other incentive plans or
under any retirement plan, welfare benefit plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with the
terms and provisions of such benefit and/or incentive plans and any agreements
under which such stock options, restricted shares, restricted stock units or
other awards or incentives were granted or benefits were made available; (d) the
Executive’s rights as a shareholder of any of the Affiliated Entities; (e) any
obligations of the Affiliated Entities under the Employment Agreement; (f) any
clawback required pursuant to restrictions on compensation for employees of
financial institutions; (g) any claims brought by the Federal Deposit Insurance
Corporation as receiver or conservator of the Company or its subsidiary mBank
that have not been released or waived by the Company; (h) claims for improper
self-dealing; improper distributions and other limitations imposed by applicable
law; (i) any finally and judicially determined, knowing violation of the law by
the Executive that has a material and adverse impact on the Company; (j) any
fraud or other intentional misconduct by the Executive that has a material and
adverse impact on the Company; (k) any material violation of any
confidentiality, nonsolicitation or noncompetition agreement or provision
executed by the Executive; or (l) any other claim not subject to release by
operation of law.

 

5.             The Executive acknowledges and agrees that the Executive: (a) has
been given at least twenty-one (21) days within which to consider this Release
and its ramifications and discuss the terms of this Release with the Company
before executing it (and that any

 

EXHIBIT A - 2

--------------------------------------------------------------------------------


 

modification of this Release, whether material or immaterial, will not restart
or change the original twenty-one (21)-day consideration period) and the
Executive fully understands that by signing below the Executive is voluntarily
giving up any right which the Executive may have to sue or bring any other
claims against the Released Parties; (b) has been given seven (7) days after
delivering this Release to the Company to revoke this Release; (c) has been
advised to consult legal counsel regarding the terms of this Release; (d) has
carefully read and fully understands all of the provisions of this Release;
(e) knowingly and voluntarily agrees to all of the terms set forth in this
Release; and (f) knowingly and voluntarily intends to be legally bound by the
same. The Executive also understands that, notwithstanding anything in this
Release to the contrary, nothing in this Release shall be construed to prohibit
the Executive from (y) filing a charge or complaint with the Equal Employment
Opportunity Commission or any other federal, state or local administrative or
regulatory agency, or (z) participating in any investigation or proceedings
conducted by the Equal Employment Opportunity Commission or any other federal,
state or local administrative or regulatory agency; however, the Executive
expressly waives the right to any relief of any kind in the event that the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency pursues any claim on the Executive’s behalf.

 

6.             This Release is final and binding and may not be changed or
modified except in a writing signed by both parties.

 

SIGNATURE ON THE FOLLOWING PAGE

 

EXHIBIT A - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date set
forth below.

 

 

 

 

 

 

 

Date

 

JESSE DEERING

 

EXHIBIT A - 4

--------------------------------------------------------------------------------